Exhibit 10.1

 

SECOND LOAN MODIFICATION AGREEMENT

 

This Second Loan Modification Agreement (this “Loan Modification Agreement’) is
entered into as of April 23, 2010 by and among (a) SILICON VALLEY BANK, a
California corporation with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”), and (b) ENERNOC, INC., a Delaware corporation
(“EnerNOC”), and ENERNOC SECURITIES CORPORATION, a Massachusetts corporation
(“EnerNOC Securities”) (hereinafter, EnerNOC and EnerNOC Securities are jointly
and severally, individually and collectively, referred to as “Borrower”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of August 5, 2008,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of August 5, 2008 between Borrower and Bank, as amended by that certain First
Loan Modification Agreement dated as of May 29, 2009 between Borrower and Bank
(collectively, the “Loan Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Loan Agreement.

 

2.             DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement. The Loan
Agreement, together with any other loan documents entered into by Borrower
pursuant to which collateral security has been or will be granted to Bank, are
referred to herein as the “Security Documents”; the Security Documents, together
with all other documents evidencing or securing the Obligations are referred to
herein as the “Existing Loan Documents”.

 


1.             DESCRIPTION OF CHANGE IN TERMS.


 


A.                                   MODIFICATIONS TO LOAN AGREEMENT.


 


1.                                       THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT, APPEARING IN SECTION 2.1.2(A) THEREOF, IN ITS
ENTIRETY:


 

“(a)         As part of the Revolving Line, Bank shall issue or have issued
Letters of Credit for Borrower’s account.  Such aggregate amounts utilized
hereunder shall at all times reduce the amount otherwise available for Advances
under the Revolving Line.  The face amount of outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve) may not exceed Thirty-Five Million Dollars ($35,000,000.00), inclusive
of Credit Extensions relating to Sections 2.1.1, 2.1.3, 2.1.4 and 2.1.5.”

 

and inserting in lieu thereof the following:

 

“(a)         As part of the Revolving Line, Bank shall issue or have issued
Letters of Credit for Borrower’s account.  Such aggregate amounts utilized
hereunder shall at all times reduce the amount otherwise available for Advances
under the Revolving Line.  The face amount of outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve) may not exceed Fifty Million Dollars ($50,000,000.00), inclusive of
Credit Extensions relating to Sections 2.1.1, 2.1.3, 2.1.4 and 2.1.5.”

 


2.                                       THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT, APPEARING IN SECTION 2.1.3 THEREOF, IN ITS
ENTIRETY:

 

“2.1.3     Foreign Exchange Sublimit.  As part of the Revolving Line, Borrower
may enter into foreign exchange contracts with Bank under which Borrower commits
to purchase from or sell to Bank a specific amount of

 

--------------------------------------------------------------------------------


 

Foreign Currency (each, a “FX Forward Contract”) on a specified date (the
“Settlement Date”).  FX Forward Contracts shall have a Settlement Date of at
least one (1) FX Business Day after the contract date and shall be subject to a
reserve of ten percent (10%) of each outstanding FX Forward Contract in a
maximum aggregate amount equal to Three Million Five Hundred Thousand Dollars
($3,500,000.00) (such maximum shall be the  “FX Reserve”).”

 

and inserting in lieu thereof the following:

 

“2.1.3     Foreign Exchange Sublimit.  As part of the Revolving Line, Borrower
may enter into foreign exchange contracts with Bank under which Borrower commits
to purchase from or sell to Bank a specific amount of Foreign Currency (each, a
“FX Forward Contract”) on a specified date (the “Settlement Date”).  FX Forward
Contracts shall have a Settlement Date of at least one (1) FX Business Day after
the contract date and shall be subject to a reserve of ten percent (10%) of each
outstanding FX Forward Contract in a maximum aggregate amount equal to Five
Million Dollars ($5,000,000.00) (such maximum shall be the  “FX Reserve”).”

 


3.                                       THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT, APPEARING IN SECTION 2.1.4 THEREOF, IN ITS
ENTIRETY:


 

“2.1.4     Cash Management Services Sublimit.  Borrower may use up to 
Thirty-Five Million Dollars ($35,000,000.00), inclusive of Credit Extensions
made pursuant to Sections 2.1.1, 2.1.2, 2.1.3 and 2.1.5, of the Revolving Line
for Bank’s cash management services which may include merchant services, direct
deposit of payroll, business credit card, and check cashing services identified
in Bank’s various cash management services agreements (collectively, the “Cash
Management Services”).”

 

and inserting in lieu thereof the following:

 


“2.1.4     CASH MANAGEMENT SERVICES SUBLIMIT.  BORROWER MAY USE UP TO FIFTY
MILLION DOLLARS ($50,000,000.00), INCLUSIVE OF CREDIT EXTENSIONS MADE PURSUANT
TO SECTIONS 2.1.1, 2.1.2, 2.1.3 AND 2.1.5, OF THE REVOLVING LINE FOR BANK’S CASH
MANAGEMENT SERVICES WHICH MAY INCLUDE MERCHANT SERVICES, DIRECT DEPOSIT OF
PAYROLL, BUSINESS CREDIT CARD, AND CHECK CASHING SERVICES IDENTIFIED IN BANK’S
VARIOUS CASH MANAGEMENT SERVICES AGREEMENTS (COLLECTIVELY, THE “CASH MANAGEMENT
SERVICES”).”


 


4.                                       THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING, APPEARING AS SECTION 6.7(A) THEREOF, IN ITS ENTIRETY:


 

“(a)         Quick Ratio. A Quick Ratio of at least (i) 1.85 to 1.0 for each
month ending after the Effective Date through and including the month ending
April 30, 2009, (ii) 1.40 to 1.0 for the month ending May 31, 2009, and
(iii) 1.85 to 1.0 for the month ending June 30, 2009 and each month thereafter.”

 

and inserting in lieu thereof the following:

 

“(a)         Quick Ratio. A Quick Ratio of at least (i) 1.85 to 1.0 for each
month ended after the Effective Date through and including the month ended
April 30, 2009, (ii) 1.40 to 1.0 for the month ended May 31, 2009,

 

2

--------------------------------------------------------------------------------


 

(iii) 1.85 to 1.0 for the month ended June 30, 2009 through and including the
month ended March 31, 2010, and (iv) 2.0 to 1.0 for the month ending April 30,
2010 and each month thereafter.  Notwithstanding the foregoing, Bank waives
compliance with the foregoing Quick Ratio requirement for the months ending
April 30, 2010 and May 31, 2010 provided that Borrower is in compliance at all
times with the Minimum Cash covenant in Section 6.7(c).”

 


5.                                       THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING, APPEARING AS SECTION 6.7(B) THEREOF, IN ITS ENTIRETY:


 

“(b)         Tangible Net Worth.  To be tested as of the last day of each of
Borrower’s fiscal quarters, Tangible Net Worth of at least (i) Seventy Million
Dollars ($70,000,000.00) as of the quarters ending June 30, 2008, September 30,
2008 and December 31, 2008, (ii) Fifty-Five Million Dollars ($55,000,000.00) as
of the quarter ending March 31, 2009, and (iii) Fifty Million Dollars
($50,000,000.00) as of the quarter ending June 30, 2009 and as of the last day
of each quarter thereafter.  Notwithstanding the foregoing, the amount required
in the prior sentence shall increase by an amount equal to fifty percent (50.0%)
of the gross proceeds received by Borrower from the sale of its equity in
financing transactions or the incurrence of Subordinated Debt after the
Effective Date.”

 

and inserting in lieu thereof the following:

 

“(b)         Tangible Net Worth.  To be tested as of the last day of each of
Borrower’s fiscal quarters, Tangible Net Worth of at least (i) Seventy Million
Dollars ($70,000,000.00) as of the quarters ended June 30, 2008, September 30,
2008 and December 31, 2008, (ii) Fifty-Five Million Dollars ($55,000,000.00) as
of the quarter ended March 31, 2009, (iii) Fifty Million Dollars
($50,000,000.00) as of the quarter ended June 30, 2009 through and including the
quarter ended December 31, 2009, and (iv) One Hundred Million Dollars
($100,000,000.00) as of the quarter ended March 31, 2010 and as of the last day
of each quarter thereafter.  Notwithstanding the foregoing, the amount required
in the prior sentence shall increase by an amount equal to fifty percent (50.0%)
of the gross proceeds received by Borrower from the sale of its equity in
financing transactions or the incurrence of Subordinated Debt after the
Effective Date.”

 


6.                                       THE LOAN AGREEMENT SHALL BE AMENDED BY
INSERTING THE FOLLOWING NEW SECTION 6.7(C) ENTITLED “MINIMUM CASH”, TO APPEAR
IMMEDIATELY AFTER SECTION 6.7(B) THEREOF:


 


“(C)         MINIMUM CASH.  DURING THE PERIOD COMMENCING ON APRIL 30, 2010
THROUGH AND INCLUDING JUNE 30, 2010, MAINTAIN AT ALL TIMES UNRESTRICTED CASH
AND/OR CASH EQUIVALENTS ON DEPOSIT WITH BANK AND/OR SVB SECURITIES OF AT LEAST
TWENTY-FIVE MILLION DOLLARS ($25,000,000.00).”


 


7.                                       THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING DEFINITION APPEARING IN SECTION 13.1 THEREOF:


 

“              “Revolving Line” is an Advance or Advances in an aggregate amount
of up to Thirty-Five Million Dollars ($35,000,000.00) outstanding at any time.”

 

3

--------------------------------------------------------------------------------


 

and inserting in lieu thereof the following:

 

“              “Revolving Line” is an Advance or Advances in an aggregate amount
of up to Fifty Million Dollars ($50,000,000.00) outstanding at any time.”

 


8.                                       THE LOAN AGREEMENT IS HEREBY AMENDED BY
DELETING EXHIBIT B THERETO IN ITS ENTIRETY AND SUBSTITUTING THE EXHIBIT B IN THE
FORM ATTACHED HERETO AS SCHEDULE 1 THEREFOR.


 

3.             FEES.  Borrower shall pay to Bank a modification fee equal to
Fifty Thousand Dollars ($50,000.00), which fee shall be due on the date hereof
and shall be deemed fully earned as of the date hereof.  Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.

 

4.             PERFECTION CERTIFICATES.  EnerNOC has delivered an updated
Perfection Certificate in connection with this Loan Modification Agreement (the
“Updated Perfection Certificate” ) dated as of April 23, 2010, which Updated
Perfection Certificate shall supersede in all respects that certain Perfection
Certificate dated as of August 5, 2008 delivered by EnerNOC.  Borrower agrees
that all references in the Loan Agreement to “Perfection Certificate” with
respect to EnerNOC shall hereinafter be deemed to be a reference to the Updated
Perfection Certificate. Borrower hereby ratifies, confirms and reaffirms, all
and singular, the terms and disclosures contained in certain Perfection
Certificate dated as of August 5, 2008 delivered by EnerNOC Securities and
acknowledges, confirms and agrees the disclosures and information provided to
Bank in the Perfection Certificate delivered by EnerNOC Securities have not
changed, as of the date hereof.

 

5.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

6.             RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to Bank, and confirms that the indebtedness secured thereby
includes, without limitation, the Obligations.

 

7.             NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.

 

8.             CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this  Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.

 

4

--------------------------------------------------------------------------------


 

9.             JURISDICTION/VENUE.  Borrower accepts for itself and in
connection with its properties, unconditionally, the exclusive jurisdiction of
any state or federal court of competent jurisdiction in the Commonwealth  of
Massachusetts in any action, suit, or proceeding of any kind against it which
arises out of or by reason of this Loan Modification Agreement; provided,
however, that if for any reason Bank cannot avail itself of the courts of the
Commonwealth  of Massachusetts, then venue shall lie in Santa Clara County,
California.  NOTWITHSTANDING THE FOREGOING,  THE BANK SHALL HAVE THE RIGHT TO
BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS NECESSARY OR APPROPRIATE
IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE BANK’S RIGHTS
AGAINST THE BORROWER OR ITS PROPERTY.

 

10.           COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date above written.

 

 

BORROWER:

 

ENERNOC, INC.

 

 

 

By:

/s/ Timothy Weller

 

Name:

Timothy Weller

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

ENERNOC SECURITIES CORPORATION

 

 

 

By:

/s/ Timothy Weller

 

Name:

Timothy Weller

 

Title:

Treasurer

 

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

 

By:

/s/ Christopher Leary

 

Name:

Christopher Leary

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

FROM:

ENERNOC, INC. and ENERNOC SECURITIES CORPORATION

 

 

The undersigned authorized officer of ENERNOC, INC. and ENERNOC SECURITIES
CORPORATION (individually and collectively, jointly and severally, “Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (as amended, the “Agreement”), (1) Borrower is in
complete compliance for the period ending                                with
all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  Attached are the
required documents supporting the certification.  The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes.  The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Quarterly Financial Statements on Form 10-Q

 

Quarterly within 45 days

 

Yes   No

Monthly Compliance Certificate

 

Monthly within 45 days

 

Yes   No

Annual financial statements (CPA Audited) on 10-K together with an unqualified
audited opinion

 

FYE within 90 days

 

Yes   No

8-K, 10-Q and 10-K filings

 

Within 5 days after SEC filing

 

Yes   No

A/R and A/P agings and statement of account balances

 

As requested by Bank

 

Yes   No

Board projections

 

60 days after FYE

 

Yes   No

 

Contracts entered into during month by Borrower restricting grant of security
interest to Bank pursuant to Section5.2 of the Agreement:

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Quick Ratio (monthly)

 

          : 1.0*

 

        : 1.0

 

Yes   No

Tangible Net Worth (quarterly)

 

$              **

 

$

 

Yes   No

Minimum Cash (April 30, 2010 through June 30, 2010)

 

$25,000,000.00

 

$

 

Yes   No

 

--------------------------------------------------------------------------------

*As set forth in Section 6.7(a) of the Loan and Security Agreement.

**As set forth in Section 6.7(b) of the Loan and Security Agreement.

 

--------------------------------------------------------------------------------


 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

ENERNOC, INC.

 

BANK USE ONLY

ENERNOC SECURITIES CORPORATION

 

 

 

 

Received by:

 

By:

 

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

Title:

 

 

Verified:

 

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

Date:

 

 

 

 

Compliance Status:      Yes      No

 

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

 

Dated:_________________

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall control.

 

I.              QUICK RATIO (Section 6.7(a))

 

Required:               2.00: 1.00 (1.40 : 1.0 at 5/31/09)

 

Actual:                        : 1.00

 

A.

Aggregate value of the unrestricted cash of Borrower

 

$

 

 

 

 

B.

Aggregate value of the net accounts receivable of Borrower plus unbilled amounts
on Borrower’s balance sheet that are contractually owing to Borrower from PJM
and that are payable within the next twelve (12) months in an amount not to
exceed the lesser of (i) Thirty Five Million Dollars ($35,000,000.00) and
(ii) sixty percent (60%) of Borrower’s unrestricted cash plus net accounts
receivable.

 

$

 

 

 

 

C.

Marketable securities that are immediately available for sale (but specifically
excluding any auction rate securities other than an amount equal to fifty
percent (50.0%) of the value of the Permitted Auction Rate Securities up to One
Million Four Hundred Fifty Thousand Dollars ($1,450,000.00))

 

$

 

$

 

 

 

 

D.

Quick Assets (the sum of lines A, B and C)

 

 

 

 

 

 

E.

Aggregate value of obligations and liabilities of Borrower to Bank, including
Letters of Credit

 

$

 

 

 

 

F.

Quick Ratio (line D divided by line E)

 

 

 

Is line F equal to or greater than 2:00: 1.00 (1.40: 1.0 at 5/31/09)?

 

 

o   No, not in compliance

o   Yes, in compliance

 

II.            TANGIBLE NET WORTH (Section 6.7(b))

 

Required:

$                                  (see Section 6.7(b))

 

 

Actual:

$

 

Is Tangible Net Worth at least $                                     (see
Section 6.7(b))?

 

 

o   No, not in compliance

o   Yes, in compliance

 

III.           MINIMUM CASH (Section 6.7(c))

 

Required:               $25,000,000.00 (April 30, 2010 through June 30, 2010,
see Section 6.7(c))

 

Actual:                   $

 

Is Minimum Cash at least $25,000,000.00 (see Section 6.7(c))?

 

 

o   No, not in compliance

o   Yes, in compliance

 

--------------------------------------------------------------------------------